                                                                                                        FILED
                                                                                               2019 Oct-24 PM 12:33
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                   FOR NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

    NYSSA K. CALDERON,                            )
                                                  )
         Petitioner,                              )
                                                  )
    v.                                            )    Case No.: 7:17-cv-1182-MHH-SGC
                                                  )
    PATRICIA V. BRADLEY, Warden,                  )
                                                  )
         Respondent.                              )

                               MEMORANDUM OPINION
         On August 19, 2019, the magistrate judge entered a report in which she

recommended that the Court deny Ms. Calderon’s § 2241 petition because Ms.

Calderon did not exhaust her administrative remedies and because Ms. Calderon has

not stated a colorable constitutional claim for a due process or equal protection

violation. (Doc. 10). The magistrate judge advised Ms. Calderon of her right to file

specific written objections within 14 days. (Doc. 10). The Court has not received

objections, probably because the U.S. Postal Service returned Ms. Calderon’s copy

of the report and recommendation which the Clerk of Court mailed to her address of

record, as undeliverable. (Doc. 11).1




1
 Ms. Calderon was a federal prisoner confined at the Federal Correctional Institution in Aliceville,
Alabama when she filed this action. (Doc. 1, p. 1). According to records available on the website
for the Federal Bureau of Prisons, BOP released Ms. Calderon from incarceration on September
20, 2018. She has not provided an updated address to the court.
      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      The Court adopts the magistrate judge’s analysis with respect to Ms.

Calderon’s failure to exhaust and state a colorable constitutional claim. Therefore,

the Court denies Ms. Calderon’s § 2241 habeas petition.

      A separate order will be entered.

      DONE this 24th day of October, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                          2
